Citation Nr: 0816849	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-17 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits. 

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service in the Philippine 
Commonwealth Army from November 1941 to January 1943 and in 
the Regular Philippine Army from April 1945 to April 1946.  
The veteran was a prisoner of war from May 1942 to January 
1943.  He died in June 2000.  The appellant in this case is 
seeking Department of Veterans Affairs (VA) benefits as the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 2005 determination and 
rating decision by a VA Regional Office (RO).  A notice of 
disagreement was received in October 2005, a statement of the 
case was issued in January 2006, and a substantive appeal was 
received in May 2006.  


FINDINGS OF FACT

1.  The veteran died in June 2000.  A death certificate lists 
the cause of death as pneumonia and senility. 

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The disabilities that caused the veteran's death were not 
manifested during the veteran's military service or for many 
years thereafter, nor were they otherwise related to the 
veteran's service.

4.  The veteran served in the Philippine Commonwealth Army 
from November 1941 to January 1943 and in the Regular 
Philippine Army from April 1945 to April 1946, and is not 
considered to have had active service for purposes of death 
pension benefits.  

5.  The appellant's informal claim for accrued benefits was 
received by the RO in February 2005, more than one year after 
the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2007).

2.  The criteria for entitlement to VA death pension benefits 
have not been met.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.7, 3.40, 3.41 (2007).

3.  The criteria for entitlement to accrued benefits have not 
been met. 38 U.S.C.A.  § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 
2007).

In the instant case, the record shows that in June 2005 and 
February 2007 VCAA letters, the appellant was informed of the 
information and evidence necessary to substantiate her claim, 
specifically including an explanation of the evidence and 
information required to substantiate the issue of DIC as 
required by Hupp.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the veteran was not service-connected for 
any disabilities at the time of his death.  Thus, the first 
two elements given in Hupp are not applicable in the instant 
claim. 

The Board also notes that the June 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit any evidence in her 
possession that pertains to her claim.  The Board concludes 
that the requirements of 38 C.F.R.  § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in June 2005, which was prior to 
the August 2005 determination and rating decision.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  The Board recognizes that the February 
2007 VCAA notice was provided after the initial decision.  
However, the deficiency in the timing of this notice was 
remedied by readjudication of the issues on appeal in a May 
2007 supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of cause of the veteran's death, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim.  Further, December 2007, the RO sent 
a letter notifying the appellant of the types of evidence 
necessary to establish an effective date.  However, as this 
letter was sent at the same time that the appellant's appeal 
was being certified to the Board, the appellant was not 
afforded adequate time to respond.  Nevertheless, despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for cause of the veteran's 
death, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

At this point, the Board acknowledges the recent judicial 
holding in Pelea v. Nicholson, 19 Vet.App. 296 (2005) as it 
pertains to VCAA notice in a case where there is a question 
as to the validity of service.  In Pelea, the Court found 
that VCAA notice in that particular case was inadequate 
because the VCAA letter only informed the appellant of the 
evidence necessary to substantiate the underlying benefit 
claim, not the evidence necessary to establish valid service.  
However, in the present case, the February 2007 VCAA letter 
notified the appellant of the types of evidence necessary to 
establish valid service.  Thus, the requirements set forth in 
Pelea have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and a private medical certificate.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.  In fact, in a July 2007 
statement, the appellant specifically stated that she had no 
further evidence to submit in support of her claim.  

Further, with respect to the issue of service connection for 
the cause of the veteran's death, a nexus opinion is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet.App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," so it is 
not necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to ask a medical expert to review the record 
because any medical opinion could not provide competent 
evidence of the manifestation of pneumonia in service.  
Moreover, given the absence of any competent evidence of the 
claimed post-service disability until the veteran's death, 
any current opinion provided at this point would be no more 
than speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion is 
not necessary with regard to the question of etiology.  The 
service medical records do not reflect a diagnosis of 
pneumonia or any related lung disorder.  Because the evidence 
does not establish that the veteran suffered "an event, 
injury or disease in service," it is not necessary to obtain 
a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In other words, absent such evidence, the 
Board finds it unnecessary to ask a medical expert to review 
the record because any medical opinion could not provide 
competent evidence linking the veteran's death to service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Service Connection for Cause of Death

The appellant is claiming service connection for cause of the 
veteran's death.  In a claim of service connection for the 
cause of the veteran's death, evidence must be presented that 
links the fatal disease to a period of military service or to 
an already service-connected disability.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R.  §§ 3.303, 3.312.  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A certificate from the Office of the Civil Registrar showed 
that the veteran died in June 2000 and lists the cause of 
death as pneumonia and senility.  No underlying causes were 
given.  At the time of the veteran's death, service 
connection was not in affect for any disability.  

Service medical records are silent with respect to any 
findings of pneumonia.  Significantly, a March 1946 service 
examination prior to discharge showed the lungs were 
evaluated as clinically normal.  Further, an enlistment 
record attached to the veteran's discharge certificate showed 
that the veteran was in excellent physical condition at 
discharge. 

The only post service medical evidence of record is a March 
2005 private medical certificate that indicated that the 
veteran was hospitalized in May 2000 for acute bronchitis and 
emphysema.  Importantly, the medical evidence of record is 
silent with respect to any findings that the cause of the 
veteran's death was related to his active duty service.  
 
Therefore, after reviewing the medical evidence of record, 
the Board must conclude that service connection is not 
warranted for the veteran's death.  Initially, the Board 
recognizes the veteran's prisoner of war status, and the 
appellant's contentions that his death was related to being a 
prisoner of war.  However, pneumonia and senility are not 
listed as diseases presumed to be due to being a prisoner of 
war.  See 38 C.F.R. § 3.309(c).  Further, while the appellant 
has indicated that the veteran suffered from diseases, such 
as hypertension and osteoarthritis, which are presumed 
disabilities for former prisoners of war, there is no medical 
evidence of record to show that the veteran had been 
diagnosed with any of these diseases or that any of these 
diseases caused or substantially contributed to the veteran's 
death.  Moreover, there is no medical evidence of pneumonia 
or any related lung disorder in service, or any evidence 
linking either this disability or senility to service.  

The Board recognizes the statements from the appellant 
indicating that the veteran had been ill since his release 
from service due to being a prisoner of war.  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).   In other 
words, the appellant is competent to describe how the veteran 
looked and behaved since his discharge from service.  
However, as a lay witness, she has not demonstrated that she 
has the medical expertise required to determine whether the 
veteran's death was related to service.  While the 
appellant's contentions have been carefully considered, these 
contentions are outweighed by the medical evidence of record.

In conclusion, a preponderance of the evidence is against the 
appellant's claim for the cause of veteran's death.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).



Nonservice-Connected Death Pension Benefits

The appellant seeks nonservice-connected death pension 
benefits based on her deceased husband's military service.  
In order to qualify for the benefits she seeks, the appellant 
must establish that her deceased husband had qualifying 
service. Controlling statutory law provides that only certain 
military service is considered qualifying service for such 
benefits.  The appellant claims VA benefits as the widow of a 
veteran.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.8(c) and (d), 3.40.  Active service will be the period 
certified by the service department. 38 C.F.R. § 3.9 (a) and 
(d). 

Evidence of record shows that the veteran served in the 
Philippine Commonwealth Army from November 1941 to January 
1943 and in the Regular Philippine Army from April 1945 to 
April 1946.  Pursuant to the laws and regulations set forth 
in the above paragraph, the veteran had basic eligibility to 
certain, but not all, VA benefits.  The Board's reading of 
the applicable law is that there is no evidence in this case 
that any of the veteran's periods of service establish 
eligibility for pension benefits.  As such, there is no basis 
for the appellant's entitlement to death pension benefits 
based on his service. 

Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid all or any part of periodic monetary benefits to which 
he or she was entitled at the time of death, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  An application for accrued benefits must be filed 
within one year after the date of death for accrued benefits 
to be payable.  A claim for death pension, compensation, or 
dependency and indemnity compensation, by a surviving spouse 
is deemed to include a claim for any accrued benefits.  38 
C.F.R. § 3.1000(c); see also 38 C.F.R. § 3.152(b).

The veteran died in June 2000.  The appellant filed an 
informal claim for accrued benefits in February 2005.

As the appellant missed the statutory deadline for filing her 
claim for accrued benefits, the pertinent facts in this case 
are not in dispute and the law is dispositive.  The 
appellant's claim must therefore be denied because it is 
without legal merit.  See Sabonis v. Brown, 6 Vet.App. 426 
(1994).  Furthermore, the Board notes that the appellant's 
claim would have been denied regardless of the statutory 
deadline because the veteran was not entitled to be paid 
periodic monetary benefits at the time of death because there 
was no claim for monetary benefits pending at time of death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  Further, entitlement to 
nonservice-connected death pension benefits and accrued 
benefits is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


